Title: To James Madison from Sidi Suleiman Melli Melli, 25 August 1806
From: Melli Melli, Sidi Suleiman
To: Madison, James



New Port R. I. Augt. 25th. 1806

I have the honor to inform your excellency that on the 20th: Mr. Cathcart received a letter from the Honble. Secy. of the Navy, informing him that I could not be permitted to leave America previous to my paying 3860 Dols.  This expence I have been informed has accrued in consequence of changing the cargo from one vessel to another, & thereby becoming subject to duty.
As this change has taken place by your order I trust the Government of the United States will pay what expences may result in consequence of said order.
I left Boston on the 21st. on my way to Washington, but on my arrival at this place concluded it would be best & most expeditious to write you on the Above subject.  What I have allready stated was not my only reason for undertaking this journey to Washington.
I am sorry to inform you that Mr. Cathcart’s conduct has not been such towards me as the Government of the U. S. would approve; he is frequently drunk, & at such times is wanting of common respect towards me; he has not only spoken disrespectfully of all the Barbary Powers, but has insulted me by abusing my Master the Bey of Tunis.
I have also to add that he has imposed upon me in pecuniary affairs; In the first he caused me to pay him as Commission $500 on goods that I purchased myself.
In the next place a coppying machine that was presented to me by the President he insisted upon having, & lastly the sum allowed me by government he detained from me four weeks, nor until I gave him two hundred dollars would he pay me.  I have only to add If your excellency should receive any letter from him to my prejudice you will not give it Credit  I have the Honor to be with Profound respect Sir your obt. St.

Soliman Mella Menni

